MEMORANDUM **
Elfega Ramirez Cruz, a native and citizen of Mexico, petitions pro se for review from the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA affirms without opinion, we review the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review constitutional issues de novo. See Ram v. INS, 243 F.3d 510 (9th Cir.2001). We deny the petition for review.
Petitioner contends that she was denied equal protection because she was not allowed to apply for suspension of deportation. Petitioner’s argument is without merit because Congress comported with equal protection when it repealed suspension of deportation for aliens, such as petitioner, who were placed in removal proceedings on or after April 1, 1997, while permitting aliens placed in deportation before that date to maintain their applications for suspension of deportation. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Hernandez-Mezquita v. Ashcroft, 291 F.3d 1161, 1163-65 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *164courts of this circuit except as provided by Ninth Circuit Rule 36-3.